Citation Nr: 0605011	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial compensable rating for a scar in 
the right mandibular area, as a residual of an extraoral 
biopsy of an osseous radiolucent lesion.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In his May 2004 substantive appeal, the veteran said that the 
scaring of his face was depressing.  It is unclear whether 
the veteran was raising a new claim for depression secondary 
to his service-connected scar in the right mandibular area.  
If the appellant desires to raise a specific claim for 
service connection for depression, he should do so with 
clarity at the RO.


FINDING OF FACT

The objective and competent medical evidence of record fails 
to show that the veteran's service-connected facial scar is 
five or more inches in length, at least one-quarter inch (0.6 
centimeters (cm.)) at its widest part, has a surface contour 
elevated or depressed on palpation, is adherent to underlying 
tissue, has hypo- or hyper-pigmented skin in an area 
exceeding six square inches, abnormal skin texture in an area 
exceeding six square inches, underlying soft tissue missing 
in an area exceeding six square inches, or skin indurated and 
inflexible in an area exceeding six square inches.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
a scar in the right mandibular area, as a residual of an 
extraoral biopsy of an osseous radiolucent lesion, have not 
been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.10, 4.118, Diagnostic Code (DC) 7800 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect the veteran underwent oral 
surgery in 1986.  That procedure included an extraoral biopsy 
of an osseous radiolucent lesion.

VA treatment records dated from 2001 to 2003, include a 
September 2001 medical record which reflects the veteran's 
history of cyst removal from the right parotid while the 
veteran was on active duty in 1988.

In January 2004, the RO granted service connection for a scar 
in the right mandibular area of the face, as a residual of an 
extraoral biopsy of an osseous radiolucent lesion, assigned a 
noncompensable rating.  

The veteran, who was 41 years old, underwent a VA examination 
in April 2004.  According to the examination report, he 
complained of continued persistent pain with yawning and that 
he needed to take Motrin.  On examination, a single 0.5 by 
0.5 cm. circumscribed scar with mild hyperpigmentation was 
found along the ramus of the mandible directly superior to 
the angle.  There was no inflammation, edema, or keloid 
formation.  No induration was demonstrated, and the scar 
presented minimal disfigurement with no limitation of motion 
of tethering to underlying structures.  Directly inferior to 
the angle of the mandible at the superior aspect of the 
lateral neck was a single linear 3.5 by 0.5 cm. scar, 
hyperpigmented in color.  No inflammation, edema, keloidal 
formation, atrophy or hyperatrophy was noted.  There was no 
evidence of breakdown, scale, crusting, ulceration, or other 
limitations, and no tethering to underlying structures and no 
limitations on movement.  The overall scar presented minimal 
disfigurement and no deformity to structure.  There was mild 
generalized soft tissue fullness of right lateral mandible 
versus left consistent with soft tissue scarring.  The 
examiner noted that bacterial cultures of actinomyces were 
commonly found in persons with chronic and poor dental 
hygiene.

The file also contains numerous outpatient records of VA 
treatment.  Those records, to the extent pertinent, do not 
reveal any findings that are significantly different than 
those reported on the examination.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board notes that in a May 2004 written statement the 
veteran expressed a concern regarding the adequacy of the 
April 2004 VA examination, but the Board finds that 
examination provides sufficient information regarding the 
veteran's medical history, clinical findings and diagnoses 
from which the Board can reach a fair determination.  Also, 
the findings recorded therein seem consistent with the 
findings on outpatient treatment records on file.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in September 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed January 2004 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected scar in the right mandibular 
area, residual to an extraoral biopsy of a lesion, is 
evaluated as noncompensable under DC 7800.  

Under the rating criteria found at DC 7800, disfigurement of 
the head, face or neck is evaluated as 10 percent disabling 
if any one of eight characteristics apply.  Those 
characteristics include : a scar five or more inches in 
length, a scar at least one-quarter inch (0.6 cm.) at its 
widest part, a scar whose surface contour is elevated or 
depressed on palpation, a scar adherent to underlying tissue, 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches; abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six square inches, or skin indurated and inflexible in an 
area exceeding six square inches.  38 C.F.R. § 4.118, DC 7800 
(2005).

Upon review of the objective medical evidence of record, the 
Board is of the opinion that a compensable rating for the 
veteran's scar in the right mandibular area, as a residual of 
an extraoral biopsy of an osseous radiolucent lesion, is not 
warranted.

The competent medical evidence does not show a scar five or 
more inches in length, a scar at least one-quarter inch (0.6 
cm.) at its widest part, a scar whose surface contour is 
elevated or depressed on palpation, a scar adherent to 
underlying tissue, hypo- or hyper-pigmented skin in an area 
exceeding six square inches, abnormal skin texture in an area 
exceeding six square inches, underlying soft tissue missing 
in an area exceeding six square inches, or skin indurated and 
inflexible in an area exceeding six square inches.  38 C.F.R. 
§ 4.118, DC 7800 (2005).

On VA examination in April 2004, the examiner noted two 
scars.  The first was described as a single 0.5 by 0.5 cm. 
circumscribed scar with mild hyper-pigmentation along the 
ramus of the mandible directly superior to the angle.  There 
was no inflammation, edema, or keloid formation noted with 
this first scar.  No induration was demonstrated.  The scar 
presented minimal disfigurement with no limitation of motion 
of tethering to underlying structures.  The second scar was 
directly inferior to the angle of the mandible at the 
superior aspect of the lateral neck and manifested as a 
single linear 3.5 by 0.5 cm. scar, hyperpigmented in color.  
No inflammation, edema, keloidal formation, atrophy or 
hyperatrophy was noted.  There was no evidence of breakdown, 
scale, crusting, ulceration, or other limitations, and no 
tethering to underlying structures and no limitations on 
movement.  The overall scar presented minimal disfigurement 
and no deformity to structure.  There was mild generalized 
soft tissue fullness of the right lateral mandible versus the 
left consistent with soft tissue scarring.  

The Board notes that both scars described in the April 2004 
VA examination come close to meeting the definition of one 
characteristic supporting a rating for facial disfigurement 
evaluated as 10 percent disabling when each scar is recorded 
as measuring 0.5 cm. in width.  A scar may qualify for a 10 
percent evaluation under DC 7800 if it has a minimal width of 
one-quarter inch, which is equal to 0.6 cm. in width.  See 
38 C.F.R. § 4.118, DC 7800.  The VA examiner also noted the 
presence of hyperpigmentation in the color of the scars, 
although hyperpigmentation was described as only mild in the 
case of the smaller scar.  Furthermore, there is no 
indication in this VA exam, or elsewhere in the record, that 
the veteran's hyperpigmented skin encompasses an area 
exceeding six square inches, or 39 square cm., as required by 
DC 7800.  See 38 C.F.R. § 4.118, DC 7800.

The results of the April 2004 VA exam document that the 
veteran's service-connected scar in his right mandibular area 
does not meet any of the eight characteristics listed under 
DC 7800 to achieve a 10 percent rating for a facial 
disfigurement.  Furthermore, the examiner also expressly 
noted the absence of signs of inflammation, edema, keloidal 
formation, atrophy or hyperatrophy for either scar.  Neither 
scar was adherent to underlying tissue as the VA examiner 
noted that the two scars were not tethered to underlying 
structures.  See 38 C.F.R. § 4.118, DC 7800.

We acknowledge the veteran's complaints of pain, but current 
clinical findings do not meet the criteria for a compensable 
rating.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

The preponderance of the objective medical evidence does not 
support an initial compensable rating for the veteran's scar 
in the right mandibular area, as a residual of an extraoral 
biopsy of an osseous radiolucent lesion.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for any of his service-
connected disability associated with the scar in the right 
mandibular area, as a residual of an extraoral biopsy of an 
osseous radiolucent lesion, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claim 
for service connection in this matter has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.


ORDER

An initial compensable rating for a scar in the right 
mandibular area, as a residual of an extraoral biopsy of an 
osseous radiolucent lesion, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


